Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 20 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10842591 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 20 May 2022, with respect to the Double Patenting Rejection have been fully considered and are persuasive. The Double Patenting Rejection of 26 Apr 2022 has been withdrawn in view of the Terminal Disclaimer filed 20 May 2022. 
Applicant’s arguments, see pg. 8, filed 20 May 2022, with respect to the Claim Objections have been fully considered and are persuasive. The Claim Objections of 26 Apr 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 8, filed 20 May 2022, with respect to the 35 U.S.C. 112(b) Rejections have been fully considered and are persuasive. The 35 U.S.C. 112(b) Rejections of 26 Apr 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see 8-9, filed 20 May 2022, with respect to the 35 U.S.C. 101 Rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 Rejection of 26 Apr 2022 has been withdrawn in view of the amended claim. 

Allowable Subject Matter
Claims 1-19 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, prior arts do not disclose, neither alone or in combination, at least “when hydrated, the bioabsorbable component increases in size by an amount that results in the bioabsorbable component applying a force onto the first anchoring arm, wherein the force applied by the bioabsorbable component exceeds a spring force of the first spring component and causes the first anchoring arm to move to an anchoring orientation” as recited in the independent claim 1; “the bioabsorbable component applying a lesser force on the first anchoring arm when in the hydrated state in comparison to the force applied by the dehydrated bioabsorbable component, wherein the lesser force is less than the spring force of the first spring component; and the first spring component thereby causing the first anchoring arm to move to an anchoring orientation when the bioabsorbable transitions from the dehydrated state to the hydrated state” as recited in the independent claim 10; and first and second beams having a different lengths when bioabsorbable component is dehydrated v. hydrated and insertion and anchoring orientations having different lateral spans as recited in the independent claim 19.
In particular, Goosen et al. (US Patent No. 8634899), a prior art being made of record, discloses a marker comprising non-bioabsorbable components (first element 60 and second element 62) which exert opposing forces when one of the components swells in embedding the marker (see at least Fig. 8 and Col 8, lines 6-15) but does not disclose at least a bioabsorbable component applying a lesser force on an anchoring arm when the bioabsorbable component is hydrated, beams of different lengths when the bioabsorbable component is hydrated v. dehydrated, and insertion and anchoring orientations having different lateral spans as recited in the independent claims of the instant application. Additionally, Carr, Jr. et al. (US PG Pub No. 2007/0112373), another prior art being made of record, discloses a marker comprising a plurality of beams and anchoring arms in positioning the marker (see at least Fig. 1: locator member 20, anchor member 40, and hook 40), but also does not disclose at least a bioabsorbable component applying a lesser force on an anchoring arm when the bioabsorbable component is hydrated, beams of different lengths when the bioabsorbable component is hydrated v. dehydrated, and insertion and anchoring orientations having different lateral spans as recited in the independent claims of the instant application. The technical advantage of the claimed invention is to allow an “easy to use biopsy marker having an active anchoring means to ensure that the biopsy marker does not migrate from the biopsy site” ([009] of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799